Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Barry Choobin on 2/4/22.

	In the claims, in claim 1, line 3, "which is not PEGylated" has been deleted.
Claim 5 has been canceled.
In claim 6, line 1, "5" has been deleted and replaced by  --1--.

The following is an examiner’s statement of reasons for allowance:
During the interview, the references of record cited in the rejection under 35 USC 103(a) by Yagi and Tan were discussed.  The mention of oral administration is part of a laundry list of methods of administering and not enabled in the references.  The preparations disclosed by the references would not work if 
The article by Kawaguchi provided by Applicants, but not made of record, is dated June 18, 2018.  This application is a CON of 16/165,879 which has a priority date of October 19, 2017 which predates the reference.  Please confirm the correct priority date is provided in this application, see the Bib sheet enclosed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RALPH J GITOMER/Primary Examiner, Art Unit 1655